     Terri R. Brown, Esq. (IN #26279-49)
 1     (admitted Pro Hac Vice)
     Schuckit & Associates, P.C.
 2   4545 Northwestern Drive
     Zionsville, IN 46077
 3   Telephone: 317-363-2400
     Fax: 317-363-2257
 4   E-Mail: tbrown@schuckitlaw.com
 5   Lead Counsel for Defendant Trans Union, LLC
     Designated Counsel for Service
 6
 7   Eileen T. Booth, Esq. (CSB #182974)
     Kurtis J. Anders, Esq. (CSB #269333)
 8   Jacobsen & McElroy PC
     2401 American River Drive, Suite 100
 9   Sacramento, CA 95825
     Telephone: 916-971-4100
10   Fax: 916-971-4150
     E-Mail: ebooth@jacobsenmcelroy.com
11             kanders@jacobsenmcelroy.com
12   Local Counsel for Defendant Trans Union, LLC
13
14
                                UNITED STATES DISTRICT COURT
15
                              EASTERN DISTRICT OF CALIFORNIA
16
                                  SACRAMENTO DIVISION
17    SEKOU COLEMAN,                            ) CASE NO. 2:18-cv-1949-JAM-
                   Plaintiff,                   ) CKD
18                                              )
             vs.                                ) STIPULATION AND ORDER OF
19                                              ) DISMISSAL WITH PREJUDICE
      TRANSUNION, LLC; STERLING JEWELERS,       ) AS TO DEFENDANT TRANS
20    INC.; and DOES 1 through 100, inclusive,  ) UNION, LLC ONLY
                   Defendants.                  )
21                                              )
22          Plaintiff Sekou Coleman, by counsel, and Defendant Trans Union, LLC (“Trans Union”),
23
     by counsel, hereby stipulate and agree that all matters herein between them have been
24
     compromised and settled, and that Plaintiff’s cause against Trans Union only should be dismissed,
25
26   with prejudice, with each party to bear its own costs and attorneys’ fees.

27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-01949-JAM-CKD

                                                  Page 1 of 3
 1                                          Respectfully submitted,
 2
 3
     Date: October 17, 2018                  /s/ Elliot Gale (w/consent)
 4
                                            Elliot Gale, Esq.
 5                                          Sagaria Law, P.C.
                                            2017 Douglas Boulevard, Suite 200
 6                                          Roseville, CA 95661
                                            Telephone: 408-279-2288
 7
                                            Fax: 408-279-2299
 8                                          E-Mail: egale@sagarialaw.com

 9                                          Counsel for Plaintiff Sekou Coleman
10
11   Date: October 17, 2018                 /s/ Terri R. Brown
                                            Terri R. Brown, Esq. (IN #26279-49)
12                                            (admitted Pro Hac Vice)
13                                          Schuckit & Associates, P.C.
                                            4545 Northwestern Drive
14                                          Zionsville, IN 46077
                                            Telephone: 317-363-2400
15                                          Fax: 317-363-2257
16                                          E-Mail: tbrown@schuckitlaw.com

17                                          Lead Counsel for Defendant Trans Union, LLC
18                                          Eileen T. Booth, Esq. (CSB #182974)
19                                          Kurtis J. Anders, Esq. (CSB #269333)
                                            Jacobsen & McElroy PC
20                                          2401 American River Drive, Suite 100
                                            Sacramento, CA 95825
21                                          Telephone: 916-971-4100
                                            Fax: 916-971-4150
22                                          E-Mail: ebooth@jacobsenmcelroy.com
                                                      kanders@jacobsenmcelory.com
23                                          Local Counsel for Defendant Trans Union, LLC
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-01949-JAM-CKD

                                            Page 2 of 3
 1                                             ORDER
 2          PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of Plaintiff Sekou
 3   Coleman against Defendant Trans Union, LLC are dismissed, with prejudice. Plaintiff Sekou
 4   Coleman and Defendant Trans Union, LLC shall each bear their own costs and attorneys’ fees.
 5
 6
     Date: 10/17/2018                                    /s/ John A. Mendez_______________
 7                                                       JUDGE, United States District Court,
                                                         Eastern District of California
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-01949-JAM-CKD

                                               Page 3 of 3
